
 




EXHIBIT 10.1
 
L oan N umber : 030501
 
FIRST AMENDMENT TO CREDIT AGREEMENT
AND JOINDER TO LOAN DOCUMENTS
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND JOINDER TO LOAN DOCUMENTS ("
Agreement ") is dated as of June __, 2004 and is made by and among (a) the
Federal Home Loan Mortgage Corporation (" Lender "), (b) Summit Properties
Partnership, L.P., a Delaware limited partnership, Summit Sweetwater, LLC, a
Georgia limited liability company, Summit Shiloh, LLC, a Georgia limited
liability company, Summit Grandview, LLC, a North Carolina limited liability
company, and Portofino Place, Ltd., a Florida limited partnership, each having
an address at 309 E. Morehead Street, Suite 200, Charlotte, North Carolina 28202
(individually and collectively, " Original Borrower ") and (c) NSHE Lansdowne,
LLC, a Delaware limited liability company, also having an address at 309 E.
Morehead Street, Suite 200, Charlotte, North Carolina 28202 (individually, " New
Borrower ").
 
RECITALS
 
WHEREAS, Original Borrower and L.J. Melody & Company, a Texas corporation ("
Original Lender "), entered into that certain Credit Agreement dated as of July
28, 2003 (as amended, including, but not limited to, as amended by the terms of
this Agreement, the " Credit Agreement ") establishing a revolving line of
credit (the " Credit Facility ") in an amount up to Two Hundred Million and
NO/100 Dollars ($200,000,000.00), subject to increase in the manner set forth in
the Credit Agreement, to a certain amount not to exceed Four Hundred Million and
NO/100 Dollars ($400,000,000.00); capitalized terms used herein and not
otherwise defined shall have meanings set forth in the Credit Agreement.
 
WHEREAS, Original Lender subsequently transferred and assigned all of its right,
title, and interest in and to the Revolving Credit Note, the Credit Agreement
and the other Loan Documents to Lender.
 
WHEREAS, Original Borrower and Lender wish to (a) join New Borrower as Borrower
under the Credit Agreement; (b) add the following residential properties as
Collateral Pool Properties pursuant to the terms of the Credit Agreement: (i)
the property commonly known as Summit Lansdowne, located at 43805 Stoney Brook
Square, Leesburg, Virginia (the " Lansdowne Property "), comprised of two
separate parcels, Parcel 1 of which is owned by Summit Properties Partnership,
L.P. and Parcel 2 of which is owned by New Borrower, (ii) the property commonly
known as Summit Brookwood, located at 149 26 th Street, N.W., Atlanta, Georgia
(the " Brookwood Property ") and (iii) the property commonly known as Summit
Stockbridge, located at 2601 Peridot Street, Stockbridge, Georgia (the "
Stockbridge Property "); (c) increase the Commitment to an amount equal to Two
Hundred Ninety Million and NO/100 Dollars ($290,000,000.00); and (d) amend
certain terms of the Credit Agreement; all pursuant to and in accordance with
the terms set forth below.
 
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:


1.
Joinder of New Borrower; Addition of New Property .
 
(a)
Joinder, Consent and Recognition . New Borrower hereby agrees to join Original
Borrower, jointly and severally, as Borrower under the Credit Agreement and the
other Loan Documents with the same force and effect as if New Borrower was an
original signatory to the Credit Agreement and the other Loan Documents.
Original Borrower hereby consents to and acknowledges the joinder of New
Borrower, jointly and severally, with Original Borrower as Borrower under the
Credit Agreement and the other Loan Documents. Lender hereby agrees to accept
and recognize New Borrower, together with Original Borrower, jointly and
severally, as Borrower under the Credit Agreement and the other Loan Documents.
Effective as of the date hereof and by and through this Agreement, New Borrower
hereby becomes a party to the Credit Agreement and the other Loan Documents,
together with Original Borrower, joint and severally, as Borrower thereunder.
 
(b)
Credit Agreement Terms and Conditions; Borrower’s Obligations . New Borrower
hereby agrees to all of the terms and conditions of the Credit Agreement and the
other Loan Documents, and, without limiting the foregoing, New Borrower hereby
assumes and agrees to perform and observe, as Borrower, each and all of the
covenants, duties, obligations, promises and liabilities of Borrower under the
Credit Agreement and the other Loan Documents. Notwithstanding anything
contained herein to the contrary, Original Borrower hereby confirms each and all
of its covenants, duties, obligations, promises and liabilities as Borrower
under the Credit Agreement and the other Loan Documents.
 
(c)
Market Values of the Collateral Pool Properties . Lender hereby certifies and
New Borrower and Original Borrower hereby acknowledge that, upon the execution
of this Agreement and the applicable Borrower’s execution and delivery of the
applicable Security Instruments granting Lender a first priority security
interest in each New Property, the Market Values of the Collateral Pool
Properties, as of the date hereof, shall be the Market Values set forth in the
attached Schedule 1.1(A) , and that the Market Values set forth in the attached
Schedule 1.1(A) shall supersede the Market Values set forth in Schedule 1.1(A)
to the Credit Agreement.
2.
Increase in Commitment . In accordance with Section 2.1.2.1 of the Credit
Agreement, Borrower has requested to increase the Commitment to Two Hundred and
Ninety-Million and NO/100 Dollars ($290,000,000.00). Upon payment of the
transaction fee set forth in Section 2.1.2.1 of the Credit Agreement (as such
transaction fee is modified hereby) and compliance with the other terms and
conditions set forth in said section, the Commitment shall be increased to Two
Hundred and Ninety-Million and NO/100 Dollars ($290,000,000.00).



 
     

--------------------------------------------------------------------------------

 



3.
Amendments to Credit Agreement . The Credit Agreement is hereby amended as
follows:
 
(a)
Section 2.1.2.1 and 2.1.2.2 of the Credit Agreement are each hereby amended by
deleting the reference to "a transaction fee equal to sixty-five basis points
(.0065) times the amount of such increase in the Commitment" contained in each
such section, and replacing the same with references to "a transaction fee equal
to fifty-five basis points (.0055) times the amount of such increase in the
Commitment".
 
(b)
Section 2.9.3 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:
"In connection with any addition of a multifamily real property pursuant to the
terms hereof, Borrower shall, in addition to paying Freddie Mac’s and Servicer’s
costs and expenses specified herein, including attorney’s fees, pay a fee (the "
Addition Fee ") equal to the sum of (A) the product of ten basis points (.0010)
times the Additional Collateral Facility resulting from any real property being
added to the Collateral Pool (solely for purposes of determining the Additional
Collateral Facility under this Section 2.9.3 (A), (1) the Commitment shall be
deemed to be equal to $400,000,000.00 and (2) the number of Borrowing Tranches
then outstanding shall be disregarded), plus (B) the sum of Seventy-Five
Thousand and NO/100 Dollars ($75,000.00) minus Servicer’s share [ 40 basis
points (.0040)] of the transaction fee described in Section 2.1.2, if any such
transaction fee is applicable; provided, however, that the amount described in
part (B) of the formula for the Addition Fee shall not be less than zero.
 
(c)
Section 2.12.3 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:
"2.12.3    Valuations that Disclose an Increase in Market Value .
If any Valuation(s) pursuant to Section 2.12.2 previously resulted in a decrease
in the Market Value of any Collateral Pool Property (each such decrease in the
aggregate, the " Valuation Caused Decrease "), and thereafter a Valuation
discloses that the Market Value of any Collateral Pool Property has increased
over the then current Market Value of such Collateral Pool Property, the Market
Value of such Collateral Pool Property shall be deemed to have increased (the "
Valuation Caused Increase "), to the extent of the Valuation Caused Decrease,
and the Valuation Caused Decrease shall simultaneously be deemed reduced (but
not below zero) by an amount equal to the Valuation Caused Increase. No Addition
Fee shall be payable in connection with any Valuation Caused Increase."



 
     

--------------------------------------------------------------------------------

 



4.
Representations and Warranties; Estoppel . Both New Borrower and Original
Borrower hereby confirm, represent and warrant that each of the representations
and warranties of Borrower set forth in the Credit Agreement are true and
correct as if made on and as of the date hereof. Both New Borrower and Original
Borrower hereby further represent and warrant that there exists no defaults,
defenses, offsets or claims by New Borrower or Original Borrower under or
pursuant to the Credit Agreement or the other Loan Documents, and fully,
unconditionally and forever waive, relinquish and discharge any defenses,
offsets or claims which may now exist or hereafter accrue by reason of facts or
circumstances presently in existence whether known or unknown as of the date
hereof.
5.
Further Assurances . Without in any way limiting the terms and conditions of the
Credit Agreement and Borrower’s obligations thereunder, both New Borrower and
Original Borrower hereby covenant and agree with Lender that, from and after the
date hereof, at any time and from time to time, upon the written request of
Lender, either or both New Borrower and Original Borrower will promptly and duly
execute and deliver such further agreements, instruments and documents, and take
any such further actions, as Lender may reasonably request in order to
effectuate the transactions contemplated hereby and to preserve the full
benefits of the Credit Agreement and the other Loan Documents, and the rights
and powers therein granted to Lender.
6.
Miscellaneous . Except as otherwise set forth herein and in the Allonge, the
terms and conditions set forth in the Credit Agreement, the Revolving Credit
Note and the other Loan Documents remain unchanged and in full force and effect.
This Agreement shall be interpreted, construed and enforced according to the
laws of the Commonwealth of Virginia, and shall be binding upon and inure to the
benefit of New Borrower, Original Borrower and Lender and their respective
heirs, personal representatives, legal representatives, successors-in-title and
assigns whether by voluntary action of the parties or by operation of law.
7.
Counterparts . This Agreement may be executed in multiple counterparts, all of
which executed counterparts shall together constitute a single document binding
upon all Parties. Signature pages may be detached from the counterparts and
attached to a single copy of this document to physically form one document.

[Signatures commence on the following page]




 
     

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
NEW BORROWER:


WITNESS
NSHE Lansdowne, LLC, a Delaware limited liability company
/s/ Kimberly A. Lussier _____________
Seal
By: Summit Properties Partnership, L.P., a Delaware limited partnership
 
By: Summit Properties Inc., a Maryland corporation, its sole general partner
 
By: /s/ Katharine R. Briggs    
Name: Katharine R. Briggs    
Title: Vice President    



[Signatures Continue on the Following Page]

       

--------------------------------------------------------------------------------

 



WITNESS
SUMMIT PROPERTIES PARTNERSHIP, L.P., a Delaware limited partnership
/s/ Kimberly A. Lussier _____________
Seal
By: Summit Properties Inc., a Maryland corporation, its sole general partner
 
By: /s/ Katharine R. Briggs    
Name: Katharine R. Briggs    
Title: Vice President    



WITNESS
SUMMIT SWEETWATER, LLC, a Georgia limited liability company
/s/ Kimberly A. Lussier _____________
Seal
By: Summit Properties Partnership, L.P., its sole member
 
By:    Summit Properties Inc., its sole general partner
 
By:    /s/ Katharine R. Briggs Name: Katharine R. Briggs    Title:    Vice
President    



[Signatures Continue on the Following Page]

       

--------------------------------------------------------------------------------

 



WITNESS
SUMMIT SHILOH, LLC, a Georgia limited liability company
/s/ Kimberly A. Lussier _____________
Seal
By: Summit Properties Partnership, L.P., its sole member
 
By: Summit Properties Inc., its sole general partner
 
By: /s/ Katharine R. Briggs    Name:     Katharine R. Briggs    Title: Vice
President    



WITNESS
SUMMIT GRANDVIEW, LLC, a North Carolina limited liability company
/s/ Kimberly A. Lussier _____________
Seal
By: Summit Properties Partnership, L.P., its sole member
 
By: Summit Properties Inc., its sole general partner
 
By: /s/ Katharine R. Briggs    Name: Katharine R. Briggs    Title: Vice
President    



WITNESS
PORTFOFINO PLACE, LTD., a Florida limited partnership
/s/ Kimberly A. Lussier _____________
Seal
By: Summit Properties Inc., its sole general partner
 
By: /s/ Katharine R. Briggs    
Name: Katharine R. Briggs   
 Title: Vice President    
 
 



[Signatures Continue on the Following Page]






 
     

--------------------------------------------------------------------------------





LENDER:


WITNESS
 
 
 
/s/ Georgia Hessick
 
Seal
FEDERAL HOME LOAN MORTGAGE CORPORATION
 
By: /s/Michael B. Winters    
Name: Michael B. Winters    
Title: Director    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




       

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)
LIST OF COLLATERAL POOL PROPERTIES
AND ASSOCIATED INITIAL MARKET VALUES


 


 

Collateral Pool Property 

     Initial Property Value
Summit Peachtree City
Peachtree City
GA
32,975,000.00
Summit Shiloh
Kennesaw
GA
19,590,000.00
Summit Sweetwater
Lawrenceville
GA
21,315,000.00
Summit Grandview
Charlotte
NC
43,790,000.00
Summit Sedgebrook
Huntersville
NC
25,585,000.00
Summit Fair Oaks
Fairfax
VA
31,525,000.00
Summit Governor’s Village
Chapel Hill
NC
21,350,000.00
Summit Lake
Apex
NC
36,175,000.00
Summit Portofino
Pembroke Pines
FL
37,750,000.00
Summit Stockbridge
Stockbridge
GA
25,300,000.00
Summit Lansdowne
Leesburg
VA
101,450,000.00
Summit Brookwood
Atlanta
GA
37,145,000.00



 
     